Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	embodiment depicted in Figures 12 and 13 in which the cross-				sectional areas of the first cooling water inflow tube 2100 and the 				first cooling water discharge tube 2200 of the frame 2000 may 				decrease as the first cooling water inflow tube 2100 and the first 				cooling water discharge tube 2200 become further away from an 				inlet of the first cooling water inflow tube 2100, as described in 				paragraph [0119] of the instant specification;
Species B:	embodiment depicted in Figure 1 in which the cross-sectional areas 			of the first cooling water inflow tube 2100 and the 						first cooling water discharge tube 2200 of the frame 2000 are 				shown to be constant as the first cooling water inflow tube 2100 				and the first cooling water discharge tube 2200 become further 				away from an inlet of the first cooling water inflow tube 2100.
Species C:	embodiment depicted in Figure 14 in which the inlet of the first 				cooling water inflow tube 2100 is formed in a side surface, as 				described in paragraph [0121] of the instant specification.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a heat conversion device comprising: a plurality of unit modules arranged in each of a first direction and a second direction intersecting the first direction; a first cooling water inflow tube and a first cooling water discharge tube formed in the first direction; a plurality of second cooling water inflow tubes connected to the first cooling water inflow tube and arranged on one side of the plurality of unit modules in the second direction; and a plurality of second cooling water discharge tubes connected to the first cooling water discharge tube and arranged on the other sides of the plurality of unit modules in the second direction, wherein each unit module includes: a cooling water passage chamber; a first thermoelectric module disposed on a first surface of the cooling water passage chamber; and a second thermoelectric module disposed on a second surface of the cooling water passage chamber, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Grünwald et al. (US 2017/0018825 A1 - listed on 12/24/2020 IDS).  Specifically, Grünwald discloses a heat conversion device comprising a plurality of unit modules arranged in each of a first direction and a second direction intersecting the first direction (shown in Figures 3 and 4); a first cooling water inflow tube and a first cooling water discharge tube formed in the first direction (15 and 16 in Figures 2-4); a plurality of second cooling water inflow tubes connected to the first cooling water inflow tube and arranged on one side of the plurality of unit modules in the second direction (15 in Figures 3 and 4); and a plurality of second cooling water discharge tubes connected to the first cooling water discharge tube and arranged on the other sides of the plurality of unit modules in the second direction (16 in Figures 3 and 4), wherein each unit module includes: a cooling water passage chamber ([0044]), a first thermoelectric module disposed on a first surface of the cooling water passage chamber (18 in Figures 3 and 4), and a second thermoelectric module disposed on a second surface of the cooling water passage chamber (adjacent 18 in Figures 3 and 4).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/           Primary Examiner, Art Unit 1726